Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Application status
Claims 1-20 are pending in this application.

Priority
 	It is acknowledged that the instant application is a CON of U.S. Application No. 15/303,518, filed on 10/11/2016 (now US Patent No. 10689674), which is the 371 national stage entry of PCT/US2015/025817, filed on 04/14/2015, which claims benefit of 61/979,512 filed on 04/15/2014.  

Election
Applicant's election without traverse of Group I, Claims 1-2 in the response filed on 07/05/2022, is acknowledged.  
	Claims 3-20 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b) as being drawn to a non-elected invention.
For the reasons provided above, this restriction requirement is deemed proper, and therefore, it is made final.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/21/2020 and 03/16/2022 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (claim 2 dependent therefrom) recites a phrase “genetic modifications that improve the production of a chemical,” which is indefinite.  It is unclear how much of an improvement this encompasses because it does not recite a reference point from which the improvement is measured.  In other words, the noted phrase fails to identify the reference point, i.e., a microorganism lacking the one or more genetic modifications, so that one can understand that the improvement is made in comparison to the  unmodified microorganism. 
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofer et al. (Production of functionalized polyhydroxyalkanoates by genetically modified Methylobacterium extorquens strains, Microbial Cell Factories, 2010, 9:70) in view of an evidentiary reference of De Schryver et al. (Poly-β-hydroxybutyrate (PHB) increases growth performance and intestinal bacterial range-weighted richness in juvenile European sea bass, Dicentrarchus labrax, Appl Microbiol Biotechnol (2010) 86:1535–1541).
The instant claims are drawn to a synthetic microorganism, wherein said synthetic microorganism comprises a natural methanol-consuming microorganism and one or more genetic modifications that improve the production of a chemical.
Hofer et al. teach a genetically modified Methylobacterium extorquens (a natural methanol-consuming microorganism) by recombinantly expressing phaC1 or the phaC2 gene from P. fluorescens GK13 for an increased production of a chemical, i.e., PHB (polyhydroxybutyric acid or polyhydroxybutyrate) (see abstract and Figure 1).  The evidentiary reference of De Schryver et al. teaches that PHB is used as animal feed additives for European sea bass, Dicentrarchus labrax.  For the reasons provided herein, the claimed invention is anticipated by teachings of Hofer et al.

Conclusion
Claims 1 and 2 are rejected for the reasons as stated above.  Applicants must respond to the objections/rejections in this Office action to be fully responsive in prosecution.
The instant Office action is non-final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached on M-F between 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAE W LEE/
Examiner, Art Unit 1656

/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656